Citation Nr: 1115132	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  11-04 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating in excess of 60 percent for hypertensive cardiovascular disease with chronic renal failure. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran had active military service from April 1946 to February 1949 and June 1968 to September 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In pertinent part of the March 2009 decision, the RO denied an increased rating in excess of 60 percent for hypertensive cardiovascular disease with chronic renal failure, denied an evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine, and also denied entitlement to a total disability rating for unemployability (TDIU).  

In December 2009 the Veteran submitted a Notice of Disagreement (NOD) with regard to two matters:  the rating for his hypertensive cardiovascular disease with chronic renal failure, and the TDIU.  The RO issued a Statement of the Case (SOC) in December 2010, however, this document only addressed the issue regarding a TDIU.  A SOC still needs to be issued with regard to the hypertensive cardiovascular disease with chronic renal failure.  

On the Veteran's January 2011 VA-9 Substantive Appeal the Veteran checked the box that stated that he read the SOC and any Supplemental Statement of the Case (SSOC) and that he was only appealing the issues listed below.  He then itemized the following issues: hypertensive cardiovascular disease with chronic renal failure and degenerative disc disease of the lumbosacral spine.  Therefore, the Board finds that the Veteran has not filed a Substantive Appeal on the issue of entitlement to TDIU and therefore it is not before the Board. 

As noted above, the Veteran stated on his January 2011 Substantive Appeal that he wanted an increased rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine.  Therefore, the Board finds that the issue of an increased rating has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The March 2009 rating decision continued the Veteran's 60 percent disability rating for hypertensive cardiovascular disease with chronic renal failure.  The Veteran then submitted an NOD in December 2009 that described the symptomatology and effects of his hypertensive cardiovascular disease with chronic renal failure.  The RO then sent the Veteran a letter in December 2009 that listed the issue of an increased rating of hypertensive cardiovascular disease with chronic renal failure as an issue on appeal.  Though the RO never issued an SOC on the issue of an increased rating in excess of 60 percent for hypertensive cardiovascular disease with chronic renal failure, the Veteran submitted a January 2011 VA-9 Substantive Appeal stating that he wanted to appeal his 60 percent disability rating for hypertensive cardiovascular disease with chronic renal failure.   

The Board finds that the issue of an increased rating in excess of 60 percent disability rating for hypertensive cardiovascular disease with chronic renal failure is not before the Board since an SOC has not been issued.  Therefore, in order to comply with due process requirements, a remand is in order for the RO to prepare an SOC on the issue of an increased rating in excess of 60 percent disability rating for hypertensive cardiovascular disease with chronic renal failure.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO must take the appropriate steps to issue the Veteran an SOC addressing the issue of an increased rating in excess of 60 percent disability rating for hypertensive cardiovascular disease with chronic renal failure.  This issuance must include all relevant laws and regulations, and a complete description of the Veteran's rights and responsibilities in perfecting an appeal in this matter.  

2. Thereafter, only if the Veteran files a timely Substantive Appeal on the issue of increased rating in excess of 60 percent disability rating for hypertensive cardiovascular disease with chronic renal failure the RO should undertake all indicated development and adjudicate the pending claim in light of the entire evidentiary record.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


